[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Appeal from an assessment of damages in the amount of $800.00 (Eight Hundred Dollars) made by the defendant Commissioner of Transportation in respect to the partial CT Page 4110 taking of the plaintiff's land known as No. 1519 Sullivan Avenue in the Town of South Windsor and more particularly shown on a map entitled "Town of South Windsor, map showing land acquired from Dorothy Alleano by the State of Connecticut, Conn. Rte 194; Scale 1" = 40', August 1990, Robert W. Gubala Transportation Chief Engineer — Bureau of Highways." The parties stipulated that the date of taking was October 31, 1991. The parties also agreed that at the time of the hearing the deposit of $800.00 (Eight Hundred Dollars) had not been paid although a Motion by the plaintiff for withdrawal of the deposit was pending.
Subject property consists of .466 acres of land located on the westerly side of Sullivan Avenue. The parcel is rectangular in shape with a frontage of 100 feet on Sullivan Avenue and contains an area of 20,300 square feet. The land is improved by a one story 5 room ranch-type dwelling. The take consists of a three foot strip along the entire 100 foot frontage of the subject property on Sullivan Avenue.
Robert Cohen, a real estate appraiser testified as an expert witness on behalf of the plaintiff. It was his opinion, based on market data that the before value of the subject project was $138,000 (One Hundred Thirty-Eight Thousand Dollars), the after value $114,500 (One Hundred Fourteen Thousand Five Hundred Dollars), and the damages $23,500 (Twenty-Three Thousand Five Hundred Dollars)
Raymond Boucher, a real estate appraiser employed by the Department of Transportation, testified as an expert witness on behalf of the Commissioner. It was his opinion that the house was not affected by the take. He therefore limited his valuation to the land as if vacant. He opined that the before value of the land was $60,000 (Sixty Thousand Dollars), the after value $59,200 (Fifty-Nine Thousand Two Hundred Dollars) and the damages $800.00 (Eight Hundred Dollars).
On balance I find the testimony of Mr. Boucher more persuasive than that of the plaintiff's appraiser. After viewing the site of the subject property and the site of several comparable parcels and giving consideration to the testimony of the appraisers and to my own knowledge of the elements that establish fair market value I find the before value of the subject property is 138,000 (One Hundred Thirty-Eight Thousand Dollars), the after value $136,500 (One Hundred Thirty-Six Thousand Five Hundred Dollars) and the damages $1,500 (One Thousand Five Hundred Dollars). CT Page 4111
Accordingly, judgment may enter for the plaintiff in the amount of $1,500 (One Thousand Five Hundred Dollars) less $800.00 (Eight Hundred Dollars) available to the plaintiff in the clerk's office of the Superior Court at her request with interest on the $700.00 (Seven Hundred Dollars) excess from the date of the take to the date of payment, together with costs and an appraisal fee of $1,200 (One Thousand Two Hundred Dollars).
LEO PARSKEY STATE TRIAL REFEREE